DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 03/22/2022 have been entered. Claims 67-71 and 73-86 are pending in the application, claim 73 is cancelled, claims 77-86 are withdrawn. The 112(b) rejections previously set forth are withdrawn in view of the arguments and amendment.
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments concerning Choong teaching forward osmosis, and not the recited osmotic pressures, Choong teaches osmotic desalination and series of osmotic steps (abstract), and is not limited to forward osmosis, and while none of the specific examples of Choong describe all of the recited limitations in combination, prophetic examples 1 and 3 and paragraph [0040] illustrate all of the recited limitations, and do not appear to be mutually exclusive. Choong notes combination of methods are included within the scope of the invention ([0183], see MPEP 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art). Regardless, the differences in concentration and osmotic pressures are drawn to and the intended use unless such distinction manifests in a particular structural difference (see MPEP 2115, the material on worked upon by a system does not impart patentability to the claims, and MPEP 2114, and intended use of the apparatus is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus).
In response to applicant’s argument that Chang teaches a zero osmotic pressure difference, applicant’s arguments are not commensurate in scope with the claims, the claims recite the first osmotic pressure being greater than or equal to the second osmotic pressure, such that Chang’s zero osmotic pressure difference fulfills the requirement.  Regardless, the differences in concentration and osmotic pressures are drawn to and the intended use unless such distinction manifests in a particular structural difference (see MPEP 2115, the material on worked upon by a system does not impart patentability to the claims, and MPEP 2114, and intended use of the apparatus is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus).
Claim Interpretation
Claims 67, 70, and 73 recite the limitation of a feed solution source, which is interpreted in light of the specification and drawings to include at least a pump or additional filtration module, or equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 67, 70, and 75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choong (US PG Pub 2019/0009218).
With respect to claim 67, Choong teaches osmotic desalination methods and systems, with a filtration module ([0164], Figs. 1A and 1B), using osmotic membranes to perform reverse osmosis ([0040, 0003-0005], a semi-permeable membrane), when the osmotic pressure on first side 104 is higher than the osmotic pressure on second side 106, pressure is applied to first side such that the hydraulic pressure on first side 104 is higher than the hydraulic pressure on second side 106 ([0040]), and in prophetic example 1, a solution from an FO process is pumped (a feed solution source) to a second osmotic membrane for reverse osmosis, at a hydraulic pressure of 20 bar applied to the first side of the membrane, and after additional treatment at least a portion of solution is throttled to a desired pressure (e.g. decreasing the pressure by about 14 bar to about 6 bar) and sent to the second side of the second membrane (a second feed solution source, the semipermeable membrane configured to operate at a hydrostatic pressure on the second side from about 1% to about 40% of the hydrostatic pressure on the first side of the membrane, 6 bar/20 bar provides 30% of the pressure on the second side of the membrane as on the first side), such that a diluted draw solution is transported away from the second side of the membrane the semipermeable membrane is configured to pass a solvent of the first feed solution stream, in the form of a permeate solution, from the first side of the membrane to the second side of the membrane upon application of hydrostatic pressure to the first side and the second side of the membrane ([0169-0171, 0180]).
Applicant amended to require: wherein the first feed solution stream has a first solute concentration and a first osmotic pressure, and the second feed solution stream has a second solute concentration and a second osmotic pressure, the first osmotic pressure being greater than or equal to the second osmotic pressure, and the second feed solution stream has a greater osmotic pressure than the permeate solution.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (see MPEP 2114, and MPEP 2115). In particular, the concentration and pressure of the operating apparatus are drawn to an intended use of the apparatus, because this intrinsically relies on process variables which are outside the scope of the system claim, they do not distinguish structurally over the prior art absent further clarification of the structures required to achieve particular results. Choong teaches first and second solutions, with concentrations and pressures as discussed above, and first and second osmotic pressures with a first osmotic pressure greater than a second osmotic pressure, the osmotic pressure on first side 104 is higher than the osmotic pressure on second side 106, pressure is applied to first side such that the hydraulic pressure on first side 104 is higher than the hydraulic pressure on second side 106 ([0040]), and in prophetic examples, a solution from an FO process is pumped (a feed solution source) to a second osmotic membrane for reverse osmosis, at a hydraulic pressure of 20 bar applied to the first side of the membrane (pressure of about 10 bar to about 120 bar), and after additional treatment at least a portion of solution is throttled to a desired pressure (e.g. decreasing the pressure by about 14 bar to about 6 bar - pressure of about 2 bar to about 20 bar) and sent to the second side of the second membrane, a diluted draw solution is transported away from the second side of the membrane ([0169-0180], the diluted draw stream transported from the second membrane (the permeate) such that the second feed solution stream has a greater osmotic pressure than the permeate solution), further that combinations of systems and methods are included within the scope of the invention ([0183]).
With respect to claim 75, the module according to claim 67 is taught above. Choong further teaches the membrane contained in a plate and frame module ([0162]), wherein the membrane comprises either: a flat sheet membrane having a configuration selected from the group consisting of spiral wound, plate and frame, flat sheet leaves hanging in a feed solution, and folded flat sheets in an enclosure, or a tubular membrane having a configuration selected from the group consisting of hollow fiber, hollow fine fiber, tubular, capillary, and a double open tubular membrane without a housing. 

Claim 67 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US PG Pub 2015/0367285).
Chang teaches a system and a process of regenerating pure water by reverse osmosis (a filtration module [0001, 0037, 0045]), a semipermeable membrane (a reverse osmosis membrane passes a solvent without passing a solute ([0085]), a first side configured to receive a first feed solution stream from a first feed solution source and a second side configured to receive a second feed solution stream from a second feed solution source (Fig. 5B, illustrates first and second sides of a membrane and feed solutions), wherein the semipermeable membrane is configured to pass a solvent of the first feed solution stream, in the form of a permeate solution (permeated water passes through the membrane [0083]), from the first side of the membrane to the second side of the membrane upon application of hydrostatic pressure to the first side and the second side of the membrane, the semipermeable membrane configured to operate at a hydrostatic pressure on the second side from about 1% to about 40% of the hydrostatic pressure on the first side of the membrane (pressure of 10-200 atm is applied to for the reverse osmosis membrane to the feed chamber, [0070], high pressure chamber A to chamber B at atmospheric pressure through the RO membrane [0100]; 1 atm/10 atm – 1 atm/200 atm provides 0.5-10% of the pressure on the first side to the second side). 
Applicant amended to require: wherein the first feed solution stream has a first solute concentration and a first osmotic pressure, and the second feed solution stream has a second solute concentration and a second osmotic pressure, the first osmotic pressure being greater than or equal to the second osmotic pressure, and the second feed solution stream has a greater osmotic pressure than the permeate solution.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (see MPEP 2114, and MPEP 2115). In particular, the concentration and pressure of the operating apparatus are drawn to an intended use of the apparatus, because this intrinsically relies on process variables which are outside the scope of the system claim, they do not distinguish structurally over the prior art absent further clarification of the structures required to achieve particular results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Choong (US PG Pub 2019/0009218), in view of Benton (US PG Pub 2016/002074) and Cantrell (US PG Pub 2018/0162758).
With respect to claim 68 and 73, the module according to claim 67 is taught above. Choong teaches desalination including multiple osmotic membranes to perform a series of osmosis steps and production of an output stream having a relatively high water purity (abstract, [0028]), but is silent on the membrane exhibits a salt rejection of from about 60 percent to about 90 percent, during operation in a desalination, ZLD, or near ZLD wastewater treatment system. Benton teaches water purification using forward and reverse osmosis modules (abstract), with staged RO modules ([0014]), where the membrane in the low rejection module may have a salt rejection of less than 90%, less than 80%, less than 70% in some examples ([0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benton’s low rejection modules into the steps described by Choong in order to overcome limits on draw solution concentration and to reduce the effective concentration differential across each RO membrane along with the required applied hydraulic pressure ([0014]). 
Choong further teaches the use of RO in downstream steps after FO allows for low energy consumption relative to, for example, thermal evaporation/distillation ([0029]). Cantrell teaches desalination having zero liquid discharge (ZLD), and that common means of ZLD desalination include distillation, reverse osmosis, and electrodialysis, etc. (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the combination of Choong and Benton’s osmotic desalination described above into Cantrell’s ZLD desalination system in order to allow for lower energy consumption compared to distillation. 
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Choong (US PG Pub 2019/0009218), in view of Kaleda (US PG Pub 2017/0080389).
With respect to claim 69, the module according to claim 67 is taught above. Choong teaches the use of a commercial membrane module ([0155]), however does not teach the membrane is a tubular hollow fiber membrane having an inner bore and an outer shell, the first side of the membrane comprising an outer surface of the outer shell and the second side of the membrane comprising an inner surface of the inner bore, wherein the permeate solution passes to the inner bore of the membrane upon application of hydrostatic pressure to the first side of the membrane. Kelada teaches reverse osmosis desalination and flat sheet membranes and hollow fiber membranes are heavily used in seawater desalination ([0006]), reverse osmosis desalination the membranes are subjected externally to pressurized untreated water and treated water is flowed across the flat sheet membrane (or into the hollow fiber lumen if hollow fiber is used ) ([0106] the permeate solution passes to the inner bore of the membrane upon application of hydrostatic pressure to the first side of the membrane). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kelada’s hollow fiber membranes into Choong’s taught system as according to Kaleda, hollow fiber membranes are known in the art for desalination. 
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Choong (US PG Pub 2019/0009218), in view of Ikeyama (US PG Pub 2008/0296208).
With respect to claim 74, the module according to claim 67 is taught above. Choong teaches flat membranes as discussed above but is silent on a permeate tube fluidically coupled with the permeate spacer, wherein the leaflet is repeatedly wound on the permeate tube in the form of a roll. Ikeyama teaches reverse osmosis systems typically utilize spiral wound membrane filters ([0005] wound in the form of a roll), a filter device with flat sheet membranes separated by a permeate collector channel to form a leaf with a spacer, leaves wound around a permeate tube ([0059]), feed water flows across the filter, though the membrane inside the membrane envelope to the permeate tube ([0061] a permeate tube fluidically coupled with the permeate spacer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeyama’s spiral wound module, with parallel leaves into Choong’s taught system as according to Ikeyama reverse osmosis systems typically utilize spiral wound membrane filters ([0005]), the membrane comprises a membrane in the form of one selected from the group consisting of a parallel leaf, a dynamic membrane, a tubular ceramic membrane, a tubular polymeric membrane, an oscillating membrane, and a Disk and Tube.

Claims 70 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Choong (US PG Pub 2019/0009218), in view of Kaleda (US PG Pub 2017/0080389), or Ikeyama (US PG Pub 2008/0296208).
With respect to claim 70, examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (see MPEP 2114, and MPEP 2115). In particular, the concentration and pressure of the operating apparatus are drawn to an intended use of the apparatus. However, because this intrinsically relies on process variables which are outside the scope of the system claim, they do not distinguish structurally over the prior art absent further clarification of the structures required to achieve particular results. 
Choong teaches a first feed solution source; and a second feed solution source, as discussed above, the first and second feed streams having concentrations (Fig. 3A), the osmotic pressure on first side 104 is higher than the osmotic pressure on second side 106, pressure is applied to first side such that the hydraulic pressure on first side 104 is higher than the hydraulic pressure on second side 106 ([0040]), and in prophetic examples, a solution from an FO process is pumped (a feed solution source) to a second osmotic membrane for reverse osmosis, at a hydraulic pressure of 20 bar applied to the first side of the membrane (pressure of about 10 bar to about 120 bar), and after additional treatment at least a portion of solution is throttled to a desired pressure (e.g. decreasing the pressure by about 14 bar to about 6 bar - pressure of about 2 bar to about 20 bar) and sent to the second side of the second membrane, a diluted draw solution is transported away from the second side of the membrane ([0169-0180], the diluted draw stream transported from the second membrane (the permeate) such that the second feed solution stream has a greater osmotic pressure than the permeate solution), further that combinations of systems and methods are included within the scope of the invention ([0183]). 
Choong teaches the use of commercial membranes, and specifically plate and frame construction as discussed above. Choong does not specifically teach a membrane envelope and permeate spacer comprising a leaflet.
Ikeyama teaches reverse osmosis systems typically utilize spiral wound membrane filters ([0005] wound in the form of a roll), a filter device with flat sheet membranes separated by a permeate collector channel to form a leaf with a spacer, leaves wound around a permeate tube ([0059]), feed water flows across the filter, though the membrane inside the membrane envelope to the permeate tube ([0061] a permeate tube fluidically coupled with the permeate spacer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeyama’s spiral wound module into Choong’s taught system as according to Ikeyama reverse osmosis systems typically utilize these types of spiral wound membrane filters ([0005]).
Alternatively, Kelada teaches reverse osmosis desalination and flat sheet membranes and hollow fiber membranes are heavily used in seawater desalination ([0006]), reverse osmosis desalination the membranes are subjected externally to pressurized untreated water and treated water is flowed across the flat sheet membrane (or into the hollow fiber lumen if hollow fiber is used ) ([0106] the permeate solution passes to the inner bore of the membrane upon application of hydrostatic pressure to the first side of the membrane). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kelada’s hollow fiber membranes into Choong’s taught system as according to Kaleda, hollow fiber membranes are known in the art for desalination. 
With respect to claim 71, the apparatus according to claim 70 is taught above. Choong teaches flat membranes as discussed above but is silent on a permeate tube fluidically coupled with the permeate spacer, wherein the leaflet is repeatedly wound on the permeate tube in the form of a roll. Ikeyama teaches reverse osmosis systems typically utilize spiral wound membrane filters ([0005] wound in the form of a roll), a filter device with flat sheet membranes separated by a permeate collector channel to form a leaf with a spacer, leaves wound around a permeate tube ([0059]), feed water flows across the filter, though the membrane inside the membrane envelope to the permeate tube ([0061] a permeate tube fluidically coupled with the permeate spacer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ikeyama’s spiral wound module into Choong’s taught system as according to Ikeyama reverse osmosis systems typically utilize spiral wound membrane filters ([0005]).
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Choong (US PG Pub 2019/0009218), in view of Freger (US PG Pub 2011/0084026).
With respect to claim 76, the module according to claim 67 is taught above. Choong is silent on the membrane is a biological membrane comprising lipid bilayers and proteins, wherein the proteins are incorporated into one or more lipid bilayers and are capable of selectively transporting solutes across the membrane. Freger teaches a membrane comprising a lipid bilayer composed of lipids and proteins (a biological membrane comprising lipid bilayers and proteins; abstract), the lipid bilayer composed of lipids and embedded proteins (proteins are incorporated into one or more lipid bilayers; abstract), with aquoporins which selectively reject solutes (capable of selectively transporting solutes across the membrane, [0006]), useful in desalination and zero liquid discharge systems ([0086-0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Freger’s biomimetic membrane into Choong’s taught system in order to provide a membrane that is more reliable and more likely to operate well under filtration, desalination and recycling conditions ([0062]), using aquaporins which can pass water at a very high rate ([0006]), while providing effective water filtration under moderate to high hydraulic pressures ([0027]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         
		/BRADLEY R SPIES/                                           Primary Examiner, Art Unit 1777